Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 and 11-23 are pending. 

Response to Amendment/Arguments
The 35 USC 103 rejections has been withdrawn in view of the amendment and remarks dated 4/7/2021.

Allowable Subject Matter
Claims 1-7 and 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the applicant’s amendments remarks dated 4/7/2021 with respect to claims 1, 5, and 11, see particularly pages 8-10 of those remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub No. 2014/0201463 (Blankenship et al) – The apparatus allows the transmitter to identify changes that can be made to attributes of the lane in a case of transmitter adaptation so as to improve characteristics of the lane. The apparatus allows the HPI to have fully encoded credit and acknowledgement return fields, thus allowing the agent to return all accumulated credits or acknowledgements for a pool with a single message, thus potentially improving link efficiency and potentially simplifying logic implementation. The apparatus allows virtual channels used to unwind dependency cycles and avoid deadlock and delivers every message without duplication on the virtual channels and ordering requirement based upon a response virtual channel. The apparatus accelerates and executes multimedia applications more efficiently by using full width of a processor data bus for performing operations on packed data, thus potentially eliminating need to transfer smaller units of data across the processor data bus to perform operations.
US Pub No. 2005/0013294 (Cypher) -  The node has a set of active devices, and an interface to send coherency messages. An address network communicates address packets between the active devices and the interface. The active devices include a promise array to store promises that identify a data packet to be conveyed to a client device based on a pending local transaction. The active devices store the promises in response to the packets.
“Paxos (computer science),” Available: https://en.wikipedia.org/w/index.php?title=Paxos_%28computer_science%29&amp;oldid=845334764.  – Reflects the general state of the art prior to the effective filing date of application with regard to the Paxos family of protocols which are used for solving consensus problems in a network of unreliable processors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452